Citation Nr: 1041106	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-34 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for back and left shoulder injury 
residuals.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's back injury residuals with traumatic 
arthritis for the period prior to February 4, 2009.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's back injury residuals with traumatic 
arthritis for the period on and after February 4, 2009.  

4.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to November 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Waco, Texas, 
Regional Office (RO) which denied compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for low back and 
left shoulder injury residuals and an increased disability 
evaluation for the Veteran's back injury residuals with traumatic 
arthritis.  In September 2009, the RO increased the evaluation 
for the Veteran's back disorder from 10 to 20 percent; 
effectuated the award as of February 4, 2009; and denied a total 
rating for compensation purposes based on individual 
unemployability.  In April 2010, the Veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge sitting 
at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

At the April 2010 hearing on appeal, the Veteran advanced 
that service connection for a chronic headache disorder 
was warranted.  The hearing transcript may be reasonably 
construed as an informal claim for service connection.  
The issue has not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over it and it is 
referred to the RO for appropriate action.  


REMAND

The Veteran asserts that compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) is warranted as he sustained chronic 
back and left shoulder disabilities during VA art therapy and 
compensated work therapy (CWT).  He contends further that both an 
evaluation in excess of 20 percent for his service-connected back 
disability and total rating for compensation purposes based on 
individual unemployability are supported by the clinical record.  
The accredited representative states that the report of the VA 
examination for compensation purposes conducted in May 2009 is 
inadequate for evaluation purposes as the evaluation was 
conducted without the Veteran's claims files.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

An October 20, 2006, VA Report of Special Incident Involving a 
Beneficiary (VA Form 10-2633) conveys that the Veteran fell from 
a high chair on October 20, 2006, and sustained lower back and 
left shoulder injuries.  At the hearing on appeal, the Veteran 
testified that he sustained chronic back and left shoulder 
disabilities during VA art therapy and CWT.  

The Board observes that the Veteran's VA vocational 
rehabilitation file and other documentation associated with his 
VA CWT program have not been associated with the claims files.  
The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Veteran has not been afforded a VA examination to determine 
whether he sustained any additional injury as the result of 
either his October 20, 2006, accident and/or his VA CWT.  

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge, the Veteran testified that his service-connected back 
injury residuals has increased in severity since the last VA 
examination for compensation purposes conducted in May 2009.  The 
VA's duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination which 
is accurate and fully descriptive.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that an 
additional physical evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

The Veteran has submitted a timely notice of disagreement (NOD) 
with the denial of a total rating for compensation purposes based 
on individual unemployability.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that where a 
Veteran has submitted a timely NOD with an adverse decision and 
the RO has not subsequently issued a statement of the case (SOC) 
addressing the issue, the Board should remand the issue to the RO 
for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic back and left shoulder 
disabilities after April 2010 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Associate the Veteran's VA Vocational 
Rehabilitation folder with the claims 
files.  If such a folder does not exist, a 
written statement to that effect should be 
prepared for incorporation into the record.  

3.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after April 2010, not already of 
record, be forwarded for incorporation into 
the record.  

4.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic back and left shoulder 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic back 
and left shoulder disabilities are 
etiologically related to the Veteran's 
October 20, 2006, fall and/or his VA CWT.  
The examiner must provide a complete 
rationale for any opinion advanced.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected back injury 
residuals with traumatic arthritis with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, and 
incoordination present.  Determinations on 
whether the Veteran exhibits pain with use 
of his low back should be noted and 
described.  If feasible, the determinations 
concerning pain, weakness and fatigability 
should be portrayed in terms of the degree 
of additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's 
service-connected back injury residuals 
with traumatic arthritis upon his 
vocational pursuits.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then issue a SOC to the Veteran and his 
accredited representative which addresses 
the issue of a total rating for 
compensation purposes based on individual 
unemployability.  The Veteran and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the SOC.  

6.  Then readjudicate the Veteran's 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for back and left shoulder injury 
residuals; an evaluation in excess of 10 
percent for his back injury residuals with 
traumatic arthritis for the period prior to 
February 4, 2009; and an evaluation in 
excess of 20 percent for his back injury 
residuals with traumatic arthritis for the 
period on and after February 4, 2009, with 
express consideration of the Federal 
Circuit's decision in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)




handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

